Exhibit 10.4

AMENDED AND RESTATED

SUBORDINATION AGREEMENT AND CONSENT

This Amended and Restated Subordination Agreement (this “Agreement”), dated as
of June 29, 2007, is between Ashutosh Roy (the “Lender”) and Silicon Valley Bank
(“Bank”).

WITNESSETH:

WHEREAS, eGain Communications Corporation, a Delaware corporation (the
“Company”), has obtained a loan from Bank which is secured by a pledge of
substantially all of the Company’s assets pursuant to the terms of that certain
Loan and Security Agreement, dated as of October 24, 2004, between Bank and the
Company (in each case, as amended, restated, modified or supplemented, and
including all of the other agreements and documents entered into in connection
therewith, the “Loan Documents”); and

WHEREAS, the Lender, the Bank and the Company are parties to that certain
Subordination Agreement and Consent dated as of December 24, 2002 (the “Prior
Agreement”) pursuant to which certain subordinated secured promissory notes in
the face amounts of $3,524,000 and $3,524,000 dated as of December 31, 2002 and
October 31, 2003, respectively (collectively, the “Prior Notes”) were
subordinated to the Company’s obligations owed to Bank under certain then
existing loan documents; and

WHEREAS, pursuant to the Purchase Agreement (as defined below), the Lender and
the Company have agreed to extend the maturity date of the Prior Notes to
March 31, 2009 and the Lender is tendering the original Prior Notes to the
Company for cancellation and the Company is issuing to the Lender a restated
subordinated secured promissory note reflecting the extended maturity date (the
“Restated Note”); and

WHEREAS, the Lender desires to purchase an additional Subordinated Secured
Promissory Note (the “Note”) issued by the Company pursuant to the terms of that
certain Note and Warrant Purchase Agreement and Amendment to Subordinated
Secured Promissory Notes, dated as of even date herewith, between the Company
and the Lender (the “Purchase Agreement”) which Note shall be on a parity with
the Prior Notes and certain subordinated secured promissory notes issued by the
Company pursuant to that certain Note and Warrant Purchase Agreement by and
between certain lenders named therein and the Company dated as of March 31, 2004
(the “Credit Facility”); and

WHEREAS, the Purchase Agreement provides that the Lender shall obtain a warrant
to purchase shares of the Company’s Common Stock in connection with Lender’s
purchase of the Note (the “Warrant”); and

WHEREAS, Bank is willing to allow the Lender to purchase the Note and the
Warrant from the Company, and to enter into the other transactions contemplated
by the Purchase Agreement, but only if the Lender and Bank enter into this
Agreement, pursuant to the terms and conditions of which the Lender will
subordinate: (i) all of the Company’s indebtedness and

 

1



--------------------------------------------------------------------------------

obligations to the Lender, including without limitation the Note and the
Restated Note, existing now or later (the “Subordinated Debt”) to all of the
Company’s indebtedness and obligations to Bank, and (ii) all of the Lender’s
security interests, to all of Bank’s security interests in the Company’s
property:

NOW, THEREFORE, in consideration of the foregoing promises and for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, parties hereto hereby agree as follows:

AGREEMENT

1. In exchange for the agreements of the Lender sets forth below, Bank hereby
consents for all purposes under the Loan Documents to the sale and purchase of
the Note and the Warrant by the Lender from the Company, and all of the other
transactions set forth in or contemplated by the Purchase Agreement.

2. The Lender subordinates to Bank any security interest or lien that he may
have in all of the property and assets of the Company. Despite the actual
attachment or perfection dates of the Lender’s security interest and Bank’s
security interest, Bank’s security interest in all of the assets and property of
the Company is prior to the Lender’s security interest.

3. All Subordinated Debt payments are hereby subordinated to all of the
Company’s obligations to Bank existing now or hereafter created, together with
collection costs of such obligations (including attorneys’ fees), including,
interest accruing after any bankruptcy, reorganization or similar proceeding and
all obligations owing to Bank (the “Senior Debt”).

4. The Lender will not:

a) demand or receive from the Company (and the Company will not pay) any part of
the Subordinated Debt, by payment, prepayment, or otherwise,

b) exercise any remedy against any assets of the Company, or

c) accelerate the Subordinated Debt, or begin or participate in any action
against the Company, until all the Senior Debt is paid;

provided, however, that the Lender may take any and all of the actions set forth
in this Section 4 in the event that a default or an event of default occurs
under the Senior Debt, or any of the documents entered into in connection
therewith, and the Bank has not within one hundred eighty (180) days of such
default or event of default (i) accelerated the indebtedness of the Company to
the Bank under the Senior Debt, and (ii) commenced judicial or non-judicial
enforcement proceedings with respect to such Senior Debt. No term or provision
contained in this Section 4 shall impair, limit, or modify the obligations of
the Lender to the Bank set forth in Section 5 below.

 

2



--------------------------------------------------------------------------------

5. The Lender must deliver to Bank in the form received (except for endorsement
or assignment by the Lender) any payment, distribution, security or proceeds it
receives on the Subordinated Debt, other than according to this Agreement.

6. These provisions shall remain in full force and effect, despite the Company’s
insolvency, reorganization or any case or proceeding under any bankruptcy or
insolvency law, and Bank’s claims against the Company and the Company’s estate
will be fully paid before any payment is made to the Lender.

7. Until the Senior Debt is paid, the Lender irrevocably appoints Bank as his
attorney-in-fact, with power of attorney with power of substitution, in the
Lender’s name or in Bank’s name, for Bank’s use and benefit without notice to
the Lender, to do the following in any bankruptcy, insolvency or similar
proceeding involving the Company:

(i) File any claims for the Subordinated Debt for the Lender if the Lender does
not do so at least 30 days before the time to file claims expires, and

(ii) Accept or reject any plan of reorganization or arrangement for the Lender
and vote the Lender’s claims in respect of the Subordinated Debt in any way it
chooses.

8. The Lender will immediately put a legend on the Subordinated Debt instruments
that the instruments are subject to this Agreement. No amendment of the
Subordinated Debt documents will modify this Agreement in any way that
terminates or impairs the subordination of the Subordinated Debt or the
subordination of the security interest or lien that the Lender has in the
Company’s property. For example, without the written consent of Bank,
instruments cannot be amended to (i) increase the interest rate of the
Subordinated Debt or (ii) accelerate payment of principal or interest or any
other portion of the Subordinated Debt.

9. This Agreement is effective while the Company owes any amounts to Bank. If
after full payment of the Senior Debt, Bank must disgorge any payments made on
the Senior Debt, this Agreement and the relative rights and priorities provided
in it, will be reinstated as to all disgorged payments as though the payments
had not been made, and the Lender will immediately pay Bank all payments
received under the Subordinated Debt to the extent the payments would have been
prohibited under this Agreement. At any time without notice to the Lender, Bank
may take actions it considers appropriate on the Senior Debt such as terminating
advances, increasing the principal, extending the time of payment, increasing
interest rates, renewing, compromising or otherwise amending any documents
affecting the Senior Debt and any collateral securing the Senior Debt, and
enforcing or failing to enforce any rights against the Company or any other
person. No action or inaction will impair or otherwise affect Bank’s rights
under this Agreement. The Lender waives any benefits of California Civil Code
Sections 2809, 2810, 2819, 2845, 2847, 2848, 2849, 2850, 2899 and 3433.

10. This Agreement shall bind any successors or assignees of the Lender and
shall benefit any successors or assigns of Bank. This Agreement is solely for
the benefit of Lender and Bank and not for the benefit of Company or any other
party. The Lender further agrees that if the Company is in the process of
refinancing a portion of the Senior Debt with a new lender, and if Bank makes a
request of the Lender, the Lender shall agree to enter into a new subordination
agreement with the new lender on substantially the terms and conditions of this
Agreement.

 

3



--------------------------------------------------------------------------------

11. This Agreement may be executed in two or more counterparts, each of which is
an original and all of which together constitute one instrument.

12. California law governs this agreement without giving effect to conflicts of
laws principles. The Lenders and Bank submit to the exclusive jurisdiction of
the courts in Santa Clara County, California.

13. This Agreement amends and restates the Prior Agreement, represents the
entire agreement about this subject matter, and supersedes prior negotiations or
agreements. The Lender is not relying on any representations by Bank or the
Company in entering into this Agreement. The Lender will keep itself informed of
the Company’s financial and other conditions. This Agreement may be amended only
by written instrument signed by (i) the Lender and (ii) Bank.

14. If there is an action to enforce the rights of a party under this Agreement,
the party prevailing will be entitled, in addition to other relief, all
reasonable costs and expenses, including reasonable attorneys’ fees, incurred in
the action

15. MUTUAL WAIVER OF JURY TRIAL.

a) Because disputes arising in connection with complex financial transactions
are most quickly and economically resolved by an experienced and expert person
and the parties wish applicable state and federal laws to apply (rather than
arbitration rules), the parties desire that their disputes be resolved by a
judge applying such applicable laws. LENDER AND BANK EACH SPECIFICALLY WAIVE ITS
RESPECTIVE RIGHT TO TRIAL BY JURY OF ANY CAUSE OF ACTION, CLAIM, CROSS-CLAIM,
COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM (COLLECTIVELY, “CLAIMS”)
ASSERTED BY THE COMPANY, LENDER, OR BANK AGAINST THE OTHER PARTY OR PARTIES TO
THIS AGREEMENT. This waiver extends to all such claims, including, without
limitation, claims which involve persons or entities other than the Company,
Lender, and Bank; claims which arise out of or are in any way connected to the
relationships between or among the Company, Lender, and Bank; and any claims for
damages, breach of contract, specific performance, or any equitable or legal
relief of any kind.

b) WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
§638 (or pursuant to comparable provisions of federal law if the dispute falls
within the exclusive jurisdiction of the federal courts), sitting without a
jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the

 

4



--------------------------------------------------------------------------------

provisions of California Code of Civil Procedure §§ 638 through 645.1,
inclusive. The private judge shall have the power, among others, to grant
provisional relief, including without limitation, entering temporary restraining
orders, issuing preliminary and permanent injunctions and appointing receivers.
All such proceedings shall be closed to the public and confidential and all
records relating thereto shall be permanently sealed. If during the course of
any dispute, a party desires to seek provisional relief, but a judge has not
been appointed at that point pursuant to the judicial reference procedures, then
such party may apply to the Santa Clara County, California Superior Court for
such relief. The proceeding before the private judge shall be conducted in the
same manner as it would be before a court under the rules of evidence applicable
to judicial proceedings. The parties shall be entitled to discovery which shall
be conducted in the same manner as it would be before a court under the rules of
discovery applicable to judicial proceedings. The private judge shall oversee
discovery and may enforce all discovery rules and order applicable to judicial
proceedings in the same manner as a trial court judge. The parties agree that
the selected or appointed private judge shall have the power to decide all
issues in the action or proceeding, whether of fact or of law, and shall report
a statement of decision thereon pursuant to the California Code of Civil
Procedure § 644(a). Nothing in this paragraph shall limit the right of any party
at any time to exercise self-help remedies, foreclose against collateral, or
obtain provisional remedies. The private judge shall also determine all issues
relating to the applicability, interpretation, and enforceability of this
paragraph.

[remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

In Witness Whereof, this Amended and Restated Subordination Agreement and
Consent has been duly executed and delivered by the duly authorized officer of
each party hereto as of the date first above written.

 

BANK:   SILICON VALLEY BANK   By:  

/s/ Mei Chui

  Name:  

Mei Chui

  Its:  

 

LENDER:   ASHUTOSH ROY   By:  

/s/ Ashutosh Roy

  Name:  

Ashutosh Roy

  Its:  

 

The Company approves the terms of this Agreement:   eGAIN COMMUNICATIONS
CORPORATION   By:  

/s/ Eric Smit

  Name:  

Eric Smit

  Its:  

 

 

6